                                                           IT IS ORDERED
                                                           Date Entered on Docket: July 8, 2021




                                                           ________________________________
                                                           The Honorable Robert H Jacobvitz
                                                           United States Bankruptcy Judge
______________________________________________________________________
                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW MEXICO

  In Re:                                                   Case No. 21-10520-j7
                                                           Chapter: 7
  Enoch Z. Gabhart,

                      Debtor.


      DEFAULT ORDER GRANTING MOTION FOR RELIEF FROM STAY AND TO
             ABANDON PROPERTY LOCATED AT 2809 EASTRIDGE
                 COURT, FARMINGTON, NEW MEXICO 87401

           This matter came before the Court on the Motion for Relief from Automatic Stay and to

  Abandon Property filed on May 26, 2021, Docket No. 11 (the "Motion") by Idaho Housing and

  Finance Association, its successors and assigns ("Movant"). The Court, having reviewed the

  record and the Motion, and being otherwise sufficiently informed, FINDS:

           1.     On May 26, 2021, Movant served the Motion and a notice of the Motion (the

  "Notice") on the case Trustee, Edward Alexander Mazel and Attorney for Debtor, Nicholas

  Cullander by use of the Court's case management and electronic filing system for the

  transmission of notices, as authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the



                                                  1
  *4791080454135001*
  Case 21-10520-j7 Doc 20 Filed 07/08/21 Entered 07/08/21 17:17:37 Page 1 of 4
Debtor, Enoch Z. Gabhart by United States first class mail, in accordance with Bankruptcy Rules

7004 and 9014.

          2.     The Motion relates to the property known as 2809 Eastridge

Court, Farmington, New Mexico 87401 (the "Property") with a legal description:




          3.     The Notice specified an objection deadline of 21 days from the date of service of

the Notice, to which 3 days was added under Bankruptcy Rule 9006(f);

          4.     The Notice was sufficient in form and content;

          5.     The objection deadline expired on June 19, 2021;

          6.     As of June 30, 2021, neither Debtor(s) nor Trustee, nor any other party in interest,

filed an objection to the Motion;

          7.     The Motion is well taken and should be granted as provided herein; and

          8.     By submitting this Order to the Court for entry, the undersigned counsel for

Movant certifies under penalty of perjury that, on June 30, 2021, Dyane Martinez, a Legal

Assistant of Elizabeth V. Friedenstein, searched the data banks of the Department of Defense

Manpower Data Center ("DMDC") and found that DMDC does not possess any information

indicating that Enoch Z. Gabhart (the “Debtor”) is currently on active military duty of the United

States.

          IT IS THEREFORE ORDERED:

          1.     Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens against

the Property, of any lien priority, are hereby granted relief from the automatic stay:

                 a.      To enforce their rights in the Property, including foreclosure of liens and a

          foreclosure sale, under the terms of any prepetition notes, mortgages, security agreements
                                                   2
*4791080454135001*
Case 21-10520-j7 Doc 20 Filed 07/08/21 Entered 07/08/21 17:17:37 Page 2 of 4
       and/or other agreements to which Debtor is a party, to the extent permitted by applicable

       non-bankruptcy law, such as by commencing or proceeding with appropriate action

       against Debtor or the Property, or both, in any court of competent jurisdiction; and

                b.     To exercise any other right or remedy available to them under law or

       equity with respect to the Property.

       2.       Trustee is deemed to have abandoned the Property from the estate pursuant to 11

U.S.C. §554 as of the date of entry of this Order, and the Property therefore no longer is property

of the estate. As a result, Movant need not name Trustee as a defendant in any state court action

it may pursue to foreclose liens against the Property and need not notify Trustee of any sale of

the Property.

       3.       The automatic stay is not modified to permit any act to collect any deficiency or

other obligation as a personal liability of Debtor, although Debtor can be named as a defendant

in litigation to obtain an in rem judgment or to repossess the Property in accordance with

applicable non-bankruptcy law.

       4.       This Order shall continue in full force and effect if this case is dismissed or

converted to a case under another chapter of the Bankruptcy Code.

       5.       This order is effective and enforceable upon entry. The 14-day stay requirement

of Fed.R.Bankr.P. 4001(a)(3) is waived.

       6.       Movant is further granted relief from the stay to engage in loan modification

discussions or negotiations or other settlement discussions with Debtor and to enter into a loan

modification with Debtor.


                                   XXX END OF ORDER XXX



                                                  3
*4791080454135001*
Case 21-10520-j7 Doc 20 Filed 07/08/21 Entered 07/08/21 17:17:37 Page 3 of 4
Submitted by:


/s/ Elizabeth V. Friedenstein
Elizabeth V. Friedenstein
IDEA Law Group
2501 San Pedro Drive NE, Bldg. A, Suite 102
Albuquerque, NM 87110
Toll Free: 877-353-2146 ext.1005
Email: elizabethf@idealawgroupllc.com
Attorney for Movant


Copies to:

Debtor:
Enoch Z. Gabhart
1104 Dalhi Terrace
Farmington, NM 87401




                                              4
*4791080454135001*
Case 21-10520-j7 Doc 20 Filed 07/08/21 Entered 07/08/21 17:17:37 Page 4 of 4
